NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LEONARD O. WILLIAMS,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0n,dent.
2012-3051
Petiti0n for review of the Merit Systems Pr0tection
Board in case n0. DC0831110366-I-1.
ON MOTION
ORDER
Le0nard O. Wi1]iams moves for leave to proceed in
forma pauperiS.
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is granted

w11.L1.A_Ms v. opm 2
FOR THE COURT
   fsi Jan H0rba1y
Date J an H0rbaly
Clerk
cc: Leonard O. Wi11iams
Anuj V0hra, Esq. F||_ED
APPEALS 1303
324 u`ST(i1tiUF§i)i2]1§Aic\ncu\1
APR.1UZU1Z
JAN \'\0BBA\.¥
CLERK
1